 



(MOTOROLA LOGO) [c94993c9499377.gif]

Exhibit 10.45

RESTRICTED STOCK
UNIT AWARD AGREEMENT

          This Restricted Stock Unit Award (“Award”) is made this       day of
      (“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to
Edward J. Zander (the “Grantee”).

          WHEREAS, the Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2003, as amended (the “2003 Omnibus Plan”);

          WHEREAS, the Award is a special grant of Motorola restricted stock
units; and

          WHEREAS, it is a condition to the Grantee receiving the Award that
Grantee electronically accept the terms, conditions and restrictions applicable
to the restricted stock units as set forth in this agreement.

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the Company hereby awards
restricted stock units to the Grantee on the following terms and conditions:

        1. Award of Restricted Stock Units. The Company hereby grants to the
Grantee a total of            Motorola restricted stock units (the “Units”)
subject to the terms and conditions set forth below.

        2. Restrictions. The Units are being awarded to the Grantee subject to
the transfer and forfeiture conditions set forth below (the “Restrictions”)
which shall lapse, if at all, as described in Section 3 below. For purposes of
this Award, the term Units includes any additional Units granted to the Grantee
with respect to Units, still subject to the Restrictions.

               a. The Grantee may not directly or indirectly, by operation of
law or otherwise, voluntarily or involuntarily, sell, assign, pledge, encumber,
charge or otherwise transfer any of the Units still subject to Restrictions. The
Units shall be forfeited if the Grantee violates or attempts to violate these
transfer restrictions.

               b. Any Units still subject to the Restrictions shall be
automatically forfeited upon the Grantee’s termination of employment with
Motorola or a Subsidiary for any reason, other than death, Total and Permanent
Disability, as defined in Section 3(a) below, or as otherwise set forth in
Section 3(a)(v) below. For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola and which is consolidated for financial
reporting purposes.

1



--------------------------------------------------------------------------------



 



               c. If the Grantee violates the covenants in Section 7 of the
Employment Agreement between the Grantee and the Company, dated as of
December 15, 2003 (the “Employment Agreement), or engages, directly or
indirectly, in any action or conduct which is in any manner adverse or in any
way contrary to the interests of Motorola or any Subsidiary, all Units shall be
forfeited. This determination shall be made by the Compensation and Leadership
Committee of the Company’s Board of Directors (the “Committee”).

The Company will not be obligated to pay the Grantee any consideration
whatsoever for forfeited Units.

        3. Lapse of Restrictions.

               a. The Restrictions applicable to the Units shall lapse, as long
as the Units have not been forfeited as described in Section 2 above, as
follows:

      (i) on                   (the “Restricted Period”);

      (ii) Upon a Change in Control of the Company (as defined by the 2003
Omnibus Plan);

      (iii) If the Grantee becomes Totally and Permanently Disabled. A “Total
and Permanent Disability” means “Disability” as defined in the Employment
Agreement;

      (iv) If the Grantee dies; or

      (v) If the Grantee’s employment is terminated by Motorola without “Cause”
or by the Grantee for “Good Reason” (as such terms are defined in the Employment
Agreement), pursuant and subject to the provisions of Section 5(a)(iii) of the
Employment Agreement.

               b. If during the Restricted Period the Grantee takes a Leave of
Absence from Motorola or a Subsidiary and the Grantee’s employment from Motorola
or a Subsidiary is not terminated for any reason (other than death, Total and
Permanent Disability or as set forth in Section 3(a)(v)), the Units will
continue to be subject to this Agreement. If the Restricted Period expires while
the Grantee is on a Leave of Absence the Grantee will be entitled to the Units
even if the Grantee has not returned to active employment. “Leave of Absence”
means a leave of absence from Motorola or a Subsidiary that is not a termination
of employment, as determined by Motorola.

               c. To the extent the Restrictions lapse under this Section 3 with
respect to the Units, they will be free of the terms and conditions of this
Award.

        4. Adjustments. If the number of outstanding shares of Motorola Common
Stock (“Common Stock”) is changed as a result of stock dividend, stock split or
the like without additional consideration to the Company, the number of Units
subject to this Award shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.

2



--------------------------------------------------------------------------------



 



        5. Dividend Equivalents. Upon the Company’s payment of a cash dividend
with respect to its Common Stock, the number of Units shall be increased by the
number obtained by dividing the amount of dividend the Grantee would have
received had the Grantee owned a number of shares of Common Stock equal to the
number of Units then credited to his or her account by the closing price of the
Company’s Common Stock on the last trading day before the date of the dividend
payment, as reported for the New York Stock Exchange — Composite Transactions in
the Wall Street Journal, Midwest edition. If a dividend is paid in shares of
stock of another company or in other property, the Grantee will be credited with
the number of shares of that company or the amount of property which would have
been received had the Grantee owned a number of shares of Common Stock equal to
the number of Units credited to his or her account. The shares or other property
so credited will be subject to the same Restrictions and other terms and
conditions applicable to the Units and will be paid out in kind at the time the
Restrictions lapse.

        6. Delivery of Certificates or Equivalent. Upon the lapse of
Restrictions applicable to the Units, the Company shall, at its election, either
(i) deliver to the Grantee a certificate representing a number of shares of
Common Stock equal to the number of Units upon which such Restrictions have
lapsed, or (ii) establish a brokerage account for the Grantee and credit to that
account the number of shares of Common Stock of the Company equal to the number
of Units upon which such Restrictions have lapsed plus, in either case, a cash
payment equal to the value of any fractional Unit then credited to the Grantee’s
account.

        7. Withholding Taxes. The Company is entitled to withhold an amount
equal to Motorola’s required minimum statutory withholdings taxes for the
respective tax jurisdiction attributable to any share of Common Stock or
property deliverable in connection with the Units. The Grantee may satisfy any
withholding obligation in whole or in part by electing to have Motorola retain
shares of Common Stock deliverable in connection with the Units having a Fair
Market Value on the date the Restrictions applicable to the Units lapse equal to
the minimum amount required to be withheld. “Fair Market Value” for this purpose
shall be the closing price for a share of Common Stock on the last trading day
before the date the Restrictions applicable to the Units lapse as reported for
the New York Stock Exchange Composite Transactions in the Wall Street Journal,
Midwest edition.

3



--------------------------------------------------------------------------------



 



        8. Voting and Other Rights.

               a. The Grantee shall have no rights as a stockholder of the
Company in respect of the Units, including the right to vote and to receive
dividends and other distributions, until delivery of certificates representing
shares of Common Stock in satisfaction of the Units.

               b. The grant of Units does not confer upon the Grantee any right
to continue in the employ of the Company or a Subsidiary or to interfere with
the right of the Company or a Subsidiary, to terminate the Grantee’s employment
at any time.

        9. Consent to Transfer Personal Data By accepting this award, you
voluntarily acknowledge and consent to the collection, use, processing and
transfer of personal data as described in this paragraph. You are not obliged to
consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect your ability to participate
in the Plan. Motorola, its Subsidiaries and your employer hold certain personal
information about you, that may include your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary grade, hire data, salary, nationality, job title, any shares of
stock held in Motorola, or details of all restricted stock units or any other
entitlement to shares of stock awarded, canceled, purchased, vested, or
unvested, for the purpose of managing and administering the Plan (“Data”).
Motorola and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and Motorola and/or any of its Subsidiaries may
each further transfer Data to any third parties assisting Motorola in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing your
consent may affect your ability to participate in the Plan.

        10. Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future. In addition, the Grantee hereby acknowledges that he or she has
entered into employment with Motorola or a Subsidiary upon terms that did not
include this Award or similar awards, that his or her decision to continue
employment is not dependent on an expectation of this Award or similar awards,
and that any amount received under this Award is considered an amount in
addition to that which the Grantee expects to be paid for the performance of his
or her services.

4



--------------------------------------------------------------------------------



 



        11. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

        12. Governing Law. All questions concerning the construction, validity
and interpretation of this Award shall be governed by and construed according to
the internal law and not the law of conflicts of the State of Illinois.

        13. Waiver. The failure of the Company to enforce at any time any
provision of this Award shall in no way be construed to be a waiver of such
provision or any other provision hereof.

        14. Actions by the Committee. The Committee may delegate its authority
to administer this Agreement. The actions and determinations of the Committee or
delegate shall be binding upon the parties.

        15. Acceptance of Terms and Conditions. By electronically accepting this
Award within 30 days after the date of the electronic mail notification by the
Company to you of the grant of this Award (“Email Notification Date”), you agree
to be bound by the foregoing terms and conditions, the 2003 Omnibus Plan and any
and all rules and regulations established by Motorola in connection with awards
issued under the 2003 Omnibus Plan. If you do not electronically accept this
Award within 30 days of the Email Notification Date you will not be entitled to
the Units.

        16. Plan Documents. The 2003 Omnibus Plan and the Prospectus for the
2003 Omnibus Plan are available at
http://myhr.mot.com/finances/stock_options/index.jsp or from Motorola Global
Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196 (847) 576-7885.

5